Citation Nr: 0729195	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  04-03 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for an eye disorder.  

2.  Entitlement to service connection for severe atrophy of 
the maxilla and mandible with bone loss.  

3.  Entitlement to service connection for a psychiatric 
disorder manifested by hyperventilation.  

4.  Entitlement to service connection for a respiratory 
disorder, to include pharyngitis.  

5.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from March 1965 to 
March 1968.  In addition, he had approximately two years and 
two months of prior active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 decision of the 
Department of Veterans Affairs Regional Office (RO) in 
St. Petersburg, Florida.  In pertinent part of that decision, 
the St. Petersburg RO denied service connection for an eye 
disorder, severe atrophy of the maxilla and mandible with 
bone loss, a psychiatric disorder manifested by 
hyperventilation, a respiratory disorder (to include 
pharyngitis), and hypertension.  As the veteran resides in 
Alabama, his claims folder remains under the jurisdiction of 
the RO in Montgomery, Alabama.  

A September 2002 VA dental examination includes diagnoses of 
severe atrophy of the maxilla and mandible as well as luxated 
teeth #8, #9, and #23-26 with subsequent loss of teeth.  
Indeed, service medical records indicate that the veteran 
sustained trauma to his face (anterior teeth) in October 1964 
and thereafter had multiple teeth extracted and dentures 
implanted.  As the Board has noted in this decision, the 
pertinent issue developed for appellate review is entitlement 
to service connection for severe atrophy of the maxilla and 
mandible with bone loss.  It is unclear from a review of the 
record, however, whether the veteran wishes to pursue a claim 
for service connection for loss of specific teeth.  See 
38 C.F.R. §§ 3.381, 17.161(c) (2006).  If so, he is hereby 
advised to file a claim for such benefits.  (In this regard, 
the Board notes that the particular tooth number must be 
identified in a claim for service connection for loss of 
teeth so that proper rating action may be accomplished.)  


FINDINGS OF FACT

1.  It is not shown that the veteran experienced any disease 
or injury to his eyes during service or that any chronic, 
acquired pathology of the eyes was superimposed on his 
refractive error or color blindness.  

2.  It is not shown that the vetean currently has an acquired 
disability of the eyes of service of origin. 

3.  Atrophy of the veteran's maxilla and mandible was not 
present in service, and it is not shown that the current 
atrophy of the veteran's maxilla and mandible is of service 
origin.  

4.  The veteran does not have a psychiatric disorder that is 
associated with his active military service.  

5.  The veteran does not have a respiratory disorder, to 
include pharyngitis, that is associated with his active 
military service.  

6.  The veteran did not have hypertension in service or 
within one year of discharge from such service, and such 
disorder is not otherwise associated with his active military 
service.  


CONCLUSIONS OF LAW

1.  An eye disorder was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006).  

2.  Severe atrophy of the maxilla and mandible was not 
incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).  

3.  A psychiatric disorder manifested by hyperventilation was 
not incurred or aggravated in service, and a psychosis may 
not be presumed to have been so incurred.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2006).  

4.  A respiratory disorder, to include pharyngitis, was not 
incurred or aggravated in service, and bronchiectasis may not 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).  

5.  Hypertension was not incurred or aggravated in service 
and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  

During the pendency of the current appeal, and specifically 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  The Court held that, 
upon receipt of an application for a service connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, 19 Vet. App. at 488.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, May 2002 and December 2003 letters 
notified the veteran of the type of evidence needed to 
support his service connection claims.  These documents also 
informed the veteran that VA would make reasonable efforts to 
help him obtain necessary evidence with regard to these 
claims but that he must provide enough information so that 
the agency could request the relevant records.  Further, the 
letters notified the veteran of his opportunity to submit 
"any additional information or evidence that . . . [he] 
want[ed] . . . [the agency] to try to get for . . . [him]," 
"information describing the additional evidence or the 
evidence itself," and "additional information and 
evidence."  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II) and VAOPGCPREC 1-2004 
(February 24, 2004).  See also Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

The Board acknowledges that the veteran has not been informed 
of the type of evidence necessary to establish the degree of 
disability (element #4) or an effective date (element #5).  
See Dingess/Hartman, 19 Vet. App. at 488.  As will be 
discussed below, the evidence of record does not support 
grants of service connection for an eye disorder, severe 
atrophy of the maxilla and mandible with bone loss, a 
psychiatric disorder manifested by hyperventilation, a 
respiratory disorder (to include pharyngitis), and 
hypertension.  In light of these denials, no rating or 
effective date will be assigned.  Thus, there can be no 
possibility of any prejudice to the veteran in proceeding 
with the issuance of a final decision of his service 
connection claims.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  

The Court has also held that VCAA notice should be provided 
to a claimant before the initial unfavorable decision on the 
claim by the agency of original jurisdiction (AOJ).  
Pelegrini II.  See also VAOPGCPREC 7-2004 (July 16, 2004) and 
Mayfield v. Nicholson, 444 F.3d at 1333.  In the present 
case, the May 2002 letter, which complied with the duty to 
notify provisions of the VCAA, was furnished to the veteran 
prior to the February 2003 denial of his service connection 
claims.  Indeed, the veteran was "provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Consequently, a remand of 
the veteran's service connection claims to the agency of 
original jurisdiction is not necessary.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the issues adjudicated in this decision must be 
re-adjudicated ab initio to satisfy the requirements of the 
VCAA.  

Moreover, the duty to assist provisions of the VCAA have been 
met with respect to the service connection issues adjudicated 
in this decision.  All available service medical records have 
been obtained and associated with the veteran's claims 
folder.  Additionally, all relevant treatment records 
adequately identified by the veteran have been procured and 
associated with his claims folder.  Also, he has been 
accorded multiple pertinent VA examinations.  

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran in 
the development of his service connection claims.  Under the 
circumstances of this case, additional efforts to assist the 
veteran in accordance with the VCAA would serve no useful 
purpose.  See, Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (which holds that strict adherence to requirements in 
the law does not dictate an unquestioning, blind adherence in 
the face of overwhelming evidence in support of the result in 
a particular case and that such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  See also, Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (which holds that remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Importantly, the veteran has pointed to no 
other pertinent evidence which has not been obtained.  In 
fact, in a statement dated in January 2004 and received at 
the RO in the following month, the veteran specifically 
stated that he had "no more medical evidence to offer in 
support of . . . [his] claim other than what . . . [he had] 
already advised."  Consequently, the Board will proceed to 
adjudicate the following service connection issues, based 
upon the evidence currently of record.  See 38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Pelegrini II; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

II.  Service Connection Claims

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2006).  Service 
connection may be granted for any injury or disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury 
was incurred in service.  38 C.F.R. § 3.303(d) (2006).  

Additionally, service connection for certain diseases, such 
as a psychosis, bronchiectasis, and hypertension, may be 
established on a presumptive basis by showing that they 
manifested themselves to a degree of 10 percent or more 
within one year from the date of separation from service.  
38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2006).  

A.  Eye Disorder

According to the service medical records, the January 1963 
enlistment examination demonstrated that the veteran was 
color blind.  In March 1965, glasses were prescribed due to 
refractive error.  The February 1968 separation examination 
confirmed that the veteran was color blind (although he could 
see some red and green) and wore glasses.  In the report of 
the evaluation, the examiner noted that the veteran's color 
blindness was congenital.  

The claims folder contains no records of post-service eye 
treatment.  A June 2002 VA eye examination demonstrated 
corrected near and distant vision of 20/20 bilaterally and no 
diplopia or visual field defects.  External slit lamp and 
funduscopic testing was normal.  The examiner diagnosed 
refractive error and presbyopia as well as color blindness 
(red-green type).  

Throughout the current appeal, the veteran has contended that 
his eye condition was greatly aggravated by his period of 
military service.  Importantly, however, to the extent that 
the veteran has been diagnosed with refractive error and 
color blindness (which the February 1968 military physician 
explained was congenital in nature), the Board notes that 
such conditions are not diseases or injuries for which 
service connection may be granted.  38 C.F.R. § 3.303(c) 
(2006).  Further, the claims folder contains no competent 
evidence to suggest that, during the veteran's military 
service, additional disease or injury was superimposed on his 
refractive error or color blindness.  See VAOPGCPREC 82-1990 
(July 18, 1990) (which states that, if, during an 
individual's military service, additional disease or injury 
is superimposed upon a congenital, developmental, or familial 
disease, service connection may indeed be warranted for the 
resultant disability).  

Moreover, the claims folder contains no competent evidence 
that the veteran has a diagnosed eye disorder other than his 
refractive error and color blindness which may be associated 
with his active military duty.  Based on this evidentiary 
posture, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for an eye disorder.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The benefit-of-the-doubt rule does not 
apply, and this service connection claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54 (1990).  

B.  Severe Atrophy Of The Maxilla And Mandible With Bone Loss

Service medical records indicate that, in October 1964, the 
veteran sustained a traumatic blow to his face (and 
specifically to his anterior teeth).  He fractured his 
mandibular alveolar incisor area, had multiple teeth luxated 
(and treated with wire ligatures), and received root canal 
treatment.  In April 1965, several teeth were extracted and 
replaced with a partial denture.  

According to a post-service private medical record, in 1994, 
the veteran was fitted for upper and lower dentures.  The 
June 2002 VA general medical examination confirmed that the 
veteran had upper and lower dentures.  At a VA dental 
examination conducted in September 2002, the veteran 
explained that his primary complaint is bone loss secondary 
to the in-service injuries sustained to his teeth.  Panoramic 
radiographic and oral examination conducted in September 2002 
reflected severe atrophy of the maxilla and mandible.  The 
examiner diagnosed luxated teeth #8, 9, 23-26 with subsequent 
loss of teeth as well as severe atrophy of the maxilla and 
mandible.  

Initially, the September 2002 examiner stated that the severe 
atrophy of the veteran's maxilla and mandible "is compatible 
with long term denture use."  As the Board has previously 
discussed in this decision, the veteran had a partial denture 
implanted during his active military duty.  Significantly, 
however, the examiner thereafter specifically stated in 
September 2002 that, "[d]ue to the extensive atrophic nature 
of this [the severe atrophy of the veteran's maxilla and 
mandible,] one would conclude that it had nothing to do 
[with] . . . [and] was . . . [not the] direct result of the 
injuries as described."  Upon a careful reading of this 
pertinent medical opinion, the Board finds that the examiner 
(who had the opportunity to review the claims folder) 
concluded that it is more likely than not that an etiological 
relationship between the facial trauma that the veteran 
sustained in service and the current diagnosis of severe 
atrophy of the maxilla and mandible does not exist.  The 
claims folder contains no medical opinion refuting the 
September 2002 VA examiner's conclusion.  

During the current appeal, the veteran has maintained that 
the severe atrophy of his maxilla and mandible, with bone 
loss, is associated with his service.  Significantly, 
however, the claims folder contains no competent medical 
evidence associating the severe atrophy of the veteran's 
maxilla and mandible (which was first diagnosed several 
decades after service) with his active military duty.  Based 
on such evidentiary posture, the preponderance of the 
evidence is against the veteran's claim for service 
connection for such a disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  The benefit-of-the-doubt rule 
does not apply, and this service connection claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1990).  

C.  Psychiatric Disorder Manifested By Hyperventilation

According to the service medical records, in February 1966, 
the veteran reported a single 5 minute episode of numbness, 
weakness, and a feeling of suffocation.  The medical care 
provider associated these symptoms with nervousness.  Further 
evaluation demonstrated no residuals.  The final diagnosis 
was described as possible hyperventilation.  

In April 1966, the veteran explained that he felt that the 
air felt "dusty and stuffy" and that he was afraid of 
having a choking spell.  The examiner concluded that the 
veteran's lungs were clear with good sounds and no 
obstruction and diagnosed an anxiety state with 
hyperventilation.  

At the February 1968 separation examination, the veteran 
denied ever having experienced frequent trouble sleeping, 
frequent or terrifying nightmares, depression or excessive 
worry, loss of memory or amnesia, or nervous trouble of any 
sort.  The examiner determined that the veteran's psychiatric 
evaluation was normal.  

Available private post-service medical records indicate that, 
in July 2001, the veteran underwent a psychiatric evaluation 
which demonstrated that he was oriented times three and alert 
and had a normal mood and affect.  At a July 2002 VA 
psychiatric examination, the veteran reported feeling 
stressed at work and being uptight sometimes but denied 
restlessness, easy fatigue, irritability, depression, 
psychosis, substance use, or being distractible.  In 
addition, when asked if any in-service event caused him 
emotional distress, he replied that "[i]f there was, . . . 
[he didn't] know it."  A mental status evaluation 
demonstrated casual dress, cooperation, speech which involved 
a regular rate and rhythm, a good mood, a congruent affect, a 
coherent thought process, good insight and judgment, intact 
higher cognitive functions, as well as no flight of ideas, 
loose associations, suicidal or homicidal ideations, or overt 
psychosis, obsession, or compulsions.  The examiner concluded 
that the veteran had no overt psychiatric illness and, thus, 
diagnosed no Axis I disability.  

The veteran maintains that he began to experience psychiatric 
problems during service and that he has a current psychiatric 
disability related to those in-service symptoms.  In this 
regard, the Board acknowledges that service medical records 
reflect treatment for nervousness with hyperventilation in 
February 1966 as well as an anxiety state with 
hyperventilation in April 1966.  However, the remainder of 
the service medical records, including the February 1968 
separation examination, are negative for complaints of, 
treatment for, or findings of any type of psychiatric 
disorder.  

Significantly, the claims folder contains no competent 
medical evidence of a current diagnosis of a psychiatric 
disability which is manifested by hyperventilation and which 
is associated with the veteran's active military duty.  Based 
on such evidentiary posture, the preponderance of the 
evidence is clearly against the veteran's claim for service 
connection for a psychiatric disability manifested by 
hyperventilation.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The benefit-of-the-doubt rule does not apply, and 
this service connection claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

D.  Respiratory Disorder, To Include Pharyngitis

According to the service medical records, in September 1964, 
the veteran was treated for an upper respiratory infection 
manifested by perspiration, chills, and coughing.  
Subsequently, in February 1966, he received treatment for 
mild acute viral pharyngitis manifested by a sore throat, 
fever, and chills.  

The remainder of the service medical records are negative for 
complaints of, treatment for, or findings of a respiratory 
disorder, to include pharyngitis.  In fact, at the February 
1968 separation examination, the veteran denied ever having 
experienced shortness of breath, pain or pressure in his 
chest, and a chronic cough.  This examination demonstrated 
that the veteran's lungs and chest were normal.  

After service, in July 2001, the veteran complained of chest 
pain.  However, the private examiner observed that the 
veteran was not in respiratory distress.  In fact, a physical 
examination demonstrated that the veteran had a normal 
respiratory system with clear airways and normal breathing 
sounds and pharynx.  

At a June 2002 VA general medical examination, the veteran 
reported that he has no pulmonary symptoms.  A physical 
examination demonstrated clear lungs and good breathing 
sounds.  The examiner did not diagnose a respiratory 
disorder, including pharyngitis and, in fact, concluded that 
pulmonary function testing was not needed because the veteran 
has no pulmonary symptoms.  

The veteran maintains that he began to experience respiratory 
problems, including pharyngitis, during service and that he 
has a current respiratory disorder related to those 
in-service symptoms.  In this regard, the Board acknowledges 
that service medical records reflect treatment for an upper 
respiratory infection manifested by perspiration, chills, and 
coughing in September 1964 as well as mild acute viral 
pharyngitis manifested by a sore throat, fever, and chills in 
February 1966.  However, the remainder of the service medical 
records, including the February 1968 separation examination, 
are negative for complaints of, treatment for, or findings of 
any type of respiratory disorder, to include pharyngitis.  

Significantly, the claims folder contains no competent 
medical evidence of a current diagnosis of a respiratory 
disorder, to include pharyngitis, which is associated with 
the veteran's active military duty.  Based on such 
evidentiary posture, the preponderance of the evidence is 
clearly against the veteran's claim for service connection 
for a respiratory disorder, to include pharyngitis.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
benefit-of-the-doubt rule does not apply, and this service 
connection claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  



E.  Hypertension

Included with the service medical records is a February 1966 
report in which a private (French) doctor explained that he 
had treated the veteran for a tonsil infection and fever.  
Additionally, the physician noted that the veteran had a 
blood pressure reading of 150/80.  

The remainder of the service medical records are negative for 
complaints of, treatment for, or findings of hypertension.  
In fact, at the February 1968 separation examination, the 
veteran denied ever having experienced high blood pressure.  
At that time, he was found to have a blood pressure reading 
of 110/70.  

Post-service private medical records reflect blood pressure 
readings of 194/122 and 170/92 as well as impressions of 
hypertension in July 2001.  According to these documents, the 
veteran is taking medication for this disorder.  

At the June 2002 VA general medical examination, the veteran 
explained that he had been diagnosed with hypertension three 
years prior to that evaluation and that he has been taking 
medication for the disorder.  The June 2002 VA examination 
reflected a blood pressure reading of 134/80.  The examiner 
diagnosed hypertension that was, at that time, well 
controlled.  

The veteran maintains that he had elevated blood pressure 
readings in service and that he his currently diagnosed 
hypertension is related to the in-service symptoms.  In this 
regard, the Board acknowledges that service medical records 
reflect a blood pressure reading of 150/80 in February 1966 
report, when the veteran was treated for a tonsil infection 
and fever.  However, the remainder of the service medical 
records, including the February 1968 separation examination, 
are negative for complaints of, treatment for, or findings of 
hypertension.  In fact, at the time of the separation 
examination, the veteran was found to have a blood pressure 
reading of 110/70.  

The first competent evidence of a diagnosis of hypertension 
is dated more than 30 years after his separation from active 
military duty.  Significantly, the claims folder contains no 
competent medical evidence associating the veteran's 
currently diagnosed hypertension with his active military 
duty.  Based on such evidentiary posture, the preponderance 
of the evidence is clearly against the veteran's claim for 
service connection for hypertension.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  The benefit-of-the-doubt rule 
does not apply, and this service connection claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1990).  


ORDER

Service connection for an eye disorder is denied.  

Service connection for severe atrophy of the maxilla and 
mandible with bone loss is denied.  

Service connection for a psychiatric disorder manifested by 
hyperventilation is denied.  

Service connection for a respiratory disorder, to include 
pharyngitis, is denied.  

Service connection for hypertension is denied.  



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


